PER CURIAM.
We reverse the order summarily denying defendant’s motion for post-conviction relief. As the supreme court stated in State v. Leroux, 689 So.2d 235, 237 (Fla.1996), upon review of the record in this case
it cannot be said that [defendant’s] allegations of the misadvise of counsel are ‘conclusively5 rebutted by the plea colloquy. While the plea colloquy may appear to be some evidence contrary to defendant’s claim, it is not so clear or so inconsistent with the claim so as to ‘conclusively’ rebut it.
The order under review is reversed and the cause remanded for an evidentiary hearing.